Case 1:20-cv-20016-UU Document 1 Entered on FLSD Docket 01/02/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 JANE DOE, an individual,                                           CASE NO:

                 Plaintiff,

 v.

 TREMAINE NEVERSON,
 an individual,

             Defendant.
 ____________________________________/

                                          COMPLAINT

         Plaintiff, JANE DOE (“JANE DOE” or “PLAINTIFF”), by and through undersigned

 counsel does hereby file this Complaint against Defendant, TREMAINE NEVERSON

 (hereinafter “NEVERSON”), and states as follows:

                                           OVERVIEW

      1. This is a lawsuit arising from a sexual assault and battery committed by NEVERSON

 upon JANE DOE while the two were partying at the E11even Miami night club (“E11even”) on

 January 1, 2018. This suit is based on claims of Assault, Battery, Intentional Infliction of

 Emotional Distress, and Negligent Infliction of Emotional Distress. Plaintiff is seeking more

 than Ten Million dollars ($10,000,000.00) in damages.

                      JURISDICTION AND VENUE AND THE PARTIES

      2. Plaintiff, JANE DOE is an adult female. She is a citizen of the State of Georgia and was

 at all times material hereto.

      3. Defendant NEVERSON is an adult male. On information and belief, NEVERSON was a
Case 1:20-cv-20016-UU Document 1 Entered on FLSD Docket 01/02/2020 Page 2 of 6



 citizen and resident of the State of California at all times material hereto. NEVERSON is an

 internationally acclaimed musical recording artist.

    4. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 §1332(a) because the amount in controversy of this suit exceeds $75,000.00, exclusive of

 interests and costs, and is between citizens of different states.

    7. Venue is proper pursuant to §1391, in that a substantial part of the events or

 omissions giving rise to these claims occurred in this District.

                                    COMMON ALLEGATIONS

    8. During the early morning hours of January 1, 2018, JANE DOE was invited by

 NEVERSON to accompany him and his friends to a nightclub called E11EVEN, located in

 Miami-Dade County, Florida, after she, NEVERSON and friends had spent New Years Eve

 celebrating at the house of hip-hop mogul Sean “P. Diddy” Combs on Star Island in Miami,

 Florida.

    9. Upon arriving at E11EVEN, JANE DOE accompanied NEVERSON to a VIP table.

    10. While JANE DOE was at the VIP table, NEVERSON sexually assaulted and battered

 JANE DOE by proceeding to forcefully place his hand under her dress, without her consent, and

 attempting to insert his fingers into JANE DOE’S vagina without her consent or permission.

    11. NEVERSON’S actions were unwarranted, offensive and completely inappropriate.

    12. Shortly after the incident with NEVERSON at E11even JANE DOE discovered that she

 was not NEVERSON’S only victim at E11even, as another female who was in attendance at the

 nightclub with the group confided to JANE DOE that NEVERSON had also put his hands down

 her pants and had placed his fingers into her buttocks without her consent earlier that same night.




                                                    2
Case 1:20-cv-20016-UU Document 1 Entered on FLSD Docket 01/02/2020 Page 3 of 6



                                           COUNT I
                                           ASSAULT

     13. PLAINTIFF repeats and re-alleges the allegations set forth in paragraphs 1 through 12

     14. NEVERSON intentionally created an offer of bodily injury to Plaintiff by force under

 circumstances that created a well-founded fear of imminent peril in PLAINTIFF and

 NEVERSON had the present ability to effectuate his attempts to produce bodily injury towards

 PLAINTIFF when he reached under her skirt and attempted to insert his fingers into her vagina.

     15. NEVERSON actions were taken without PLAINTIFF’S consent or permission and they

 were intentional and unlawful.

     16. NEVERSON’S actions were performed without any regard for their impact on JANE

 DOE and solely for NEVERSON’S own personal, sexual gratification.

     17. As a direct and proximate result of NEVERSON’S assault of JANE DOE, JANE DOE

 has suffered damages of a physical, emotional and pecuniary nature, in an amount in excess of

 the jurisdictional limits.

                                           COUNT II
                                           BATTERY

     18. PLAINTIFF repeats and re-alleges the allegations set forth in paragraphs 1 through 12,

 and 13 through 17 above.

     19. NEVERSON intentionally engaged in unlawful sexual contact, including touching JANE

 DOE’S vaginal area underneath her clothing and attempting to insert his fingers into her vagina

 without her consent or permission.

     20. These actions were undertaken by NEVERSON for his own sexual gratification and for

 the purposes of degrading PLAINTIFF.

     21. The touching committed by NEVERSON described herein was uninvited and offensive




                                                 3
Case 1:20-cv-20016-UU Document 1 Entered on FLSD Docket 01/02/2020 Page 4 of 6



 to PLAINTIFF.

     22. NEVERSON’S sexual contacts with PLAINTIFF were offensive and harmful.

     23. As a direct and proximate result of NEVERSON’S sexual battery of PLAINTIFF, she has

 suffered damages of a physical, emotional and pecuniary nature, in an amount in excess of the

 jurisdictional limits.

                                   COUNT III
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

     24. PLAINTIFF repeats and re-alleges the allegations set forth in paragraphs 1 through 12,

 13 through 17, and 18 through 23 above.

     25. NEVERSON intentionally touched PLAINTIFF’S vagina underneath her clothing

 without PLAINTIFF’S consent or permission.

     26. NEVERSON knew or should have known that emotional distress would likely occur as a

 result of his actions.

     27. These actions were undertaken by NEVERSON for his own sexual gratification and for

 the purposes of degrading PLAINTIFF.

     28. NEVERSON’S conduct goes beyond all bounds of decency, was odious and utterly

 intolerable in a civilized community as no woman should be subjected to being sexually

 assaulted anywhere, but especially not during an outing in public.

     29. As a direct and proximate result of NEVERSON’S actions, PLAINTIFF has suffered

 damages of a physical, emotional and pecuniary nature, in an amount in excess of the

 jurisdictional limits.

                                      COUNT IV
                     NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

     30. PLAINTIFF repeats and re-alleges the allegations set forth in paragraphs 1 through 12,




                                                 4
Case 1:20-cv-20016-UU Document 1 Entered on FLSD Docket 01/02/2020 Page 5 of 6



 13 through 17, 18 through 23, and 24 through 29 above.

     31. NEVERSON intentionally touched PLAINTIFF’S vagina underneath her clothing

 without PLAINTIFF’S consent or permission.

     32. NEVERSON knew or should have known that emotional distress would likely occur as a

 result of his actions.

     33. These actions were undertaken by NEVERSON for his own sexual gratification and for

 the purposes of degrading and harming PLAINTIFF.

     34. NEVERSON owed PLAINTIFF a duty of care and he breached this duty of care to

 PLAINTIFF by failing to take reasonable steps to ensure the health, safety and wellness of

 PLAINTIFF when he knew, or through the use of ordinary care should have known that his

 unwanted and offensive touching of PLAINTIFF’S vagina underneath her clothing and his

 attempts to insert his fingers into PLAINTIFF’S vagina would constitute a danger, hazard or

 harm to PLAINTIFF.

     35. PLAINTIFF was humiliated and degraded as a result of NEVERSON’S actions and his

 actions caused her to suffer emotional damages.

     36. As a direct and proximate result of NEVERSON’S actions, PLAINTIFF has suffered

 damages of a physical, emotional and pecuniary nature, in an amount in excess of the

 jurisdictional limits.

         WHEREFORE, for the reasons set forth herein, the PLAINTIFF respectfully requests

 that this Court award damages against the Defendant as follows:

         a. For general damages to be proven at trial;

         b. For special damages to be proven at trial;

         c. For the costs of this action;




                                                   5
Case 1:20-cv-20016-UU Document 1 Entered on FLSD Docket 01/02/2020 Page 6 of 6



        d. For attorney’s fees; and

        e. For any other and further legal and equitable relief this Court deems just and proper.


 DATED this 1st day of January 2020.
                                                                    THE WILLIAMS LAW GROUP

                                                                        /s Andrew Williams, Esq.
                                                               BY: ANDREW WILLIAMS, ESQ.
                                                                        Florida Bar No.: 0111817
                                                                       6273 Sunset Drive, Ste D3
                                                                      South Miami, Florida 33143
                                                                       Telephone: (253) 970-1683
                                                                   Attorney for Plaintiff Jane Doe
                                                        E-Service: Andrew@TheWilliamsLG.com
                                                      Secondary: WilliamsLawFlorida@gmail.com


                                   DEMAND FOR JURY TRIAL

        The Plaintiff JANE DOE, hereby demands a trial by jury for all issues so triable.

 DATED this 1st day of January 2020.
                                                                    THE WILLIAMS LAW GROUP

                                                                          /s Andrew Williams, Esq.


                                   RESERVATION OF RIGHTS

        The Plaintiff JANE DOES reserves the right to further amend this Complaint, upon

 completion of her investigation and discovery, to assert any additional claims for relief against

 the Defendant or any other parties as may be warranted under the circumstances and as allowed

 by law. The Plaintiff JANE DOE further reserves the right to seek and have punitive damages

 assessed against the Defendant.


 DATED this 1st day of January 2020.
                                                                    THE WILLIAMS LAW GROUP

                                                                          /s Andrew Williams, Esq


                                                  6
